DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 12/27/2019 and 01/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "adjacent wires" in line 7 and “the wires” in line 15.  There is insufficient antecedent basis for this limitation in the claim. The limitation of the catheter comprising a “coil body that is formed of a wire” is recited in line 4 but there is currently no recitation of a limitation that requires a plurality of wires as implied by the limitations of "adjacent wires" in lines 7 and “the wires” in line 15. As such, it is currently unclear if claim 1 requires that the coil body be made of a plurality of wires or if “adjacent wires” of line 7 and “the wires” in line 15 are instead referring to portions of the same wire which are adjacent to each other. For examination purposes, Examiner is 
Claim 1 recites the limitation “all parts except a part overlapping the slit are jointed” in lines 15-16. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “overlapping” in claim 1 is used by the claim to mean “adjacent,” while the accepted meaning is “covering.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the Examiner is interpreting the limitation, “all parts except a part overlapping the slit are jointed” to mean that all parts of the joint portion which form the slit should comprise a unitary structure. 
Claims 2-10 are similarly rejected by virtue of their dependency on claim 1.
Claim 10 recites the limitation “between wires” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation of the catheter comprising a “coil body that is formed of a wire” is recited in claim 1, line 4 but there is currently no recitation of a limitation that requires a plurality of wires as implied by the limitation “between wires” in claim 10, line 2. For examination purposes, Examiner is interpreting “between wires” of claim 10, line 2 as referring to portions of the same wire which are adjacent to each other. 
Claim 11 recites the limitations "adjacent wires" in line 7 and “the wires” in line 14.  There is insufficient antecedent basis for this limitation in the claim. The limitation of the catheter comprising a “coil body that is formed of a wire” is recited in line 4 but there is currently no recitation of a limitation that requires a plurality of wires as implied by the limitations of "adjacent wires" in lines 7 and “the wires” in line 15. As such, it is currently unclear if claim 11 requires that the coil body be made of a 
Claim 11 recites the limitation “all parts except a part overlapping the slit are jointed” in lines 14-15. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “overlapping” in claim 11 is used by the claim to mean “adjacent,” while the accepted meaning is “covering.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the Examiner is interpreting the limitation, “all parts except a part overlapping the slit are jointed” to mean that all parts of the joint portion which form the slit should comprise a unitary structure. 
Claims 12-20 are similarly rejected by virtue of their dependency on claim 11.
Claim 20 recites the limitation “between wires” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation of the catheter comprising a “coil body that is formed of a wire” is recited in claim 11, line 4 but there is currently no recitation of a limitation that requires a plurality of wires as implied by the limitation “between wires” in claim 20, line 2. For examination purposes, Examiner is interpreting “between wires” of claim 20, line 2 as referring to portions of the same wire which are adjacent to each other. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi (US 2015/0306347).

    PNG
    media_image1.png
    607
    1144
    media_image1.png
    Greyscale

Regarding claim 1, Yagi discloses a catheter (“catheter 5” of Fig. 6), comprising: a catheter shaft (“catheter shaft 16” of Fig. 6), the catheter shaft (16) including: an inner layer (“inner coating 70d” of Fig. 6); a coil body (“coil body 30d” of Fig. 6 and “metallic distal end tip 50” of Fig. 6) that is formed of a wire (“wire”, see Examiner’s annotated Fig. 6 above) spirally wound around an outer periphery of the inner layer (70d, see Fig. 6 and [0041], lines 7-9 illustrating how coil body is formed of a wire spirally wound around an outer periphery of the inner layer); and an outer layer (“outer coating 60d” of Fig. 6) 

    PNG
    media_image2.png
    516
    974
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    693
    media_image3.png
    Greyscale

Regarding claim 2, 
Regarding claim 3, Yagi discloses the catheter of claim 1 and further discloses wherein the slit (52) is formed spirally around an axis of the joint part (32d/50, see Fig. 2B and Fig. 6 above illustrating how slit is formed spirally around a central, longitudinal axis of the joint part).
Regarding claim 4, Yagi discloses the catheter of claim 1 and further discloses wherein the inner layer (70d) and outer layer (60d) are joined to each other through the slit (52, see Fig. 6 illustrating how outer layer and inner layer are joined to each other through the slit).
Regarding claim 5, Yagi discloses the catheter of claim 1 and further discloses wherein the slit (52) extends to a boundary (boundary, see Examiner’s zoomed Fig. 6 above and note how boundary is between most distal edge of joint part and the main body part; the designated boundary is therefore between the joint part and the main body part) between the joint part (32d/50) and the main body part (“main body part”, see Examiner’s zoomed Fig. 6 above illustrating how slit extends to the boundary). 
Regarding claim 7, Yagi discloses the catheter of claim 1 and further discloses the catheter (5) comprising: a distal tip (see Examiner’s annotated Fig. 6 above illustrating how distal tip corresponds to the distal portion of catheter shaft which comprises a tapered configuration) that is jointed to a distal end (see Examiner’s annotated Fig. 6 above) of the joint part (32d/50, see Fig. 6 above illustrating how distal tip is attached to joint part at the distal end of the joint part), wherein the slit (52) extends to the distal end of the joint part (32d/50, see Fig. 6 above illustrating how slit extends to distal end of the joint part), and a part of a material forming the distal tip (see Examiner’s annotated Fig. 6 above indicating material forming the distal tip) extends into the slit (52, see Fig. 6 above illustrating how material forming the distal tip extends into the slit). 
Regarding claim 10, Yagi discloses the catheter of claim 1 and further discloses wherein the outer layer (60d) is joined to the coil body (30d, see Fig. 6 illustrating how outer layer is attached to coil body) and enters gaps between wires (see Examiner’s annotated Fig. 6 above) around the outer periphery of the inner layer (70d, see Fig. 6 above illustrating how outer layer enters gaps between 
The claimed phase “wherein the outer layer is welded to the coil body” is being treated as a product-by-process limitation. As set forth in MPEP 2113, the patentability of a product does not depend on its method of production. Since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited, even though Yagi is silent as to the process used to join the outer layer to the coil body, it appears that Yagi’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product comprise portions of the outer layer which enters gaps between wires wound around the outer periphery of the inner layer.  
Regarding claim 11, Yagi discloses a catheter (“catheter 5” of Fig. 6), comprising: a catheter shaft (“catheter shaft 16” of Fig. 6), the catheter shaft (16) including: an inner layer (“inner coating 70d” of Fig. 6); a coil body (“coil body 30d” of Fig. 6 and “metallic distal end tip 50” of Fig. 6) that is formed of a wire (“wire”, see Examiner’s annotated Fig. 6 above) spirally wound around an outer periphery of the inner layer (70d, see Fig. 6 and [0041], lines 7-9 illustrating how coil body is formed of a wire spirally wound around an outer periphery of the inner layer); and an outer layer (“outer coating 60d” of Fig. 6) that covers the coil body (see Fig. 6 illustrating how outer coating covers coil body), wherein the coil body (30d/50) includes a joint part (“melted portion 32d” of Fig. 6 and “metallic distal end tip 50” of Fig. 6) where adjacent wires are jointed (see [0041], lines 14-17 indicating how, “the melted portion 32d may include mutually-melted element wires of the coil body 30d” and Examiner’s annotated Fig. 6 above illustrating how joint part is where adjacent wires are jointed), and a main body part (“main body part”, see Examiner’s annotated Fig. 6 above) other than the joint part (32d/50, see Examiner’s annotated Fig. 6 above illustrating how main body portion comprises portion of coil body which is not 
Regarding claim 12, Yagi discloses the catheter of claim 11 and further discloses wherein the joint part (32d/50) includes portions facing each other in a circumferential direction (see Fig. 6 above illustrating how the joint part includes portions facing either in a circumferential direction due to the generally cylindrical shape of the joint part) with the notch (52) interposed (see Fig. 6 above illustrating how notch is interposed in portions of the joint part which face each other due to the generally cylindrical nature of the joint part).
Regarding claim 13, 
Regarding claim 14, Yagi discloses the catheter of claim 11 and further discloses wherein the inner layer (70d) and outer layer (60d) are joined to each other through the deformable portion (see Fig. 6 illustrating how inner layer and outer layer are joined to each other through the notch of the deformable portion so, therefore, inner layer and outer layer are joined to each other through the joint portion as well).
Regarding claim 15, Yagi discloses the catheter of claim 11 and further discloses wherein the deformable portion (see portion of joint part which is adjacent to notch) extends to a boundary (boundary, see Examiner’s zoomed Fig. 6 above and note how boundary is between most distal edge of joint part and the main body part; the designated boundary is therefore between the joint part and the main body part) between the joint part (32d/50) and the main body part (“main body part”, see Examiner’s zoomed Fig. 6 above illustrating how notch extends to the boundary and, therefore, the deformable portion similarly extends to the boundary). 
Regarding claim 17, 
Regarding claim 20, Yagi discloses the catheter of claim 11 and further discloses wherein the outer layer (60d) is joined to the coil body (30d, see Fig. 6 illustrating how outer layer is attached to coil body) and enters gaps between wires (see Examiner’s annotated Fig. 6 above) around the outer periphery of the inner layer (70d, see Fig. 6 above illustrating how outer layer enters gaps between wires around the outer periphery of the inner layer as evidenced by the same cross-hatching indicative of the outer layer being visible inside the gaps between wires around the outer periphery of the inner layer). 
The claimed phase “wherein the outer layer is welded to the coil body” is being treated as a product-by-process limitation. As set forth in MPEP 2113, the patentability of a product does not depend on its method of production. Since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited, even though Yagi is silent as to the process used to join the outer layer to the coil body, it appears that Yagi’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product comprise portions of the outer layer which enters gaps between wires wound around the outer periphery of the inner layer.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi (US 102015/0306347) in view of Fitterer et al. (US 2017/0252062).
Regarding claim 6, Yagi discloses the catheter according to claim 5. Yagi does not, however, disclose wherein the slit increases in width toward the boundary.
In the same field of endeavor, Fitterer et al. teaches a catheter (“introducer 10” of Fig. 1) comprising a spine member (“spine member 48” of Fig. 7, see [0056], lines 1-7 indicating how catheter comprises a spine member and see [0085], lines 1-3 indicating how “spine member 48” of Fig. 7 may be used in catheter) wherein the spine member (48) is formed integrally with a tubular wall of an outer sheath (“outer sheath 30” of Fig. 1) such that the two components form a unitary member (see [0062], lines 1-7). Fitterer et al. further teaches wherein the spine member (48) comprises a slit (“openings 46” of Fig. 7) that is a notch (see Fig. 7 illustrating how slit extends through a wall of the spine member and therefore corresponds to a notch) passing through the spine member (48) in a radial direction of the catheter (10, see Fig. 7 illustrating how slit passes through spine in a radial direction in order to form the notch). Fitterer et al. further teaches that the width of the slit (46) increases towards a distal portion (“distal portion 26” of Fig 7) of the spine member (48) due to a tapering of the reinforcement members (“reinforcement members 38” of Fig. 7) which create the slit (46, see Fig. 7 illustrating how tapering of reinforcement members towards the distal portion creates slits which increase in width towards distal portion of spine member). Furthermore, Fitterer et al. teaches that the reinforcement members (38) may taper towards a proximal portion (“proximal portion 24” of Fig. 7) such that the slits (46) increase in width towards the proximal portion (see [0085], lines 10-11 indicating how taper of reinforcement members may travel towards the proximal portion and see [0085], lines 11-14 re-enforcing that taper may travel towards any direction of reinforcement members). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slit of Yagi such that the width of the slit increased toward the boundary as taught by Fitterer et al. Yagi teaches that the slit may comprise various shapes and 
Regarding claim 8, Yagi discloses the catheter according to claim 1. Yagi does not, however, disclose wherein the joint part has a plurality of the slits. 
In the same field of endeavor, Fitterer et al. teaches a catheter (“introducer 10” of Fig. 1) comprising a spine member (“spine member 48” of Fig. 7, see [0056], lines 1-7 indicating how catheter comprises a spine member and see [0085], lines 1-3 indicating how “spine member 48” of Fig. 7 may be used in catheter) wherein the spine member (48) is formed integrally with a tubular wall of an outer sheath (“outer sheath 30” of Fig. 1) such that the two components form a unitary member (see [0062], lines 1-7). Fitterer et al. further teaches wherein the spine member (48) comprises a slit (“openings 46” of Fig. 7) that is a notch (see Fig. 7 illustrating how slit extends through a wall of the spine member and therefore corresponds to a notch) passing through the spine member (48) in a radial direction of the catheter (10, see Fig. 7 illustrating how slit passes through spine in a radial direction in order to form the notch). Fitterer et al. further teaches wherein the spine member (48) comprises a plurality of the slits (see Fig. 7 illustrating the spine member having a plurality of slits). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint part of Yagi such that the joint part comprises a plurality of the slits as taught by Fitterer et al. Such a modification corresponds to a design which was already well known in the prior art prior to the effective filing date of the claimed invention. Additionally, Yagi teaches that the slit may comprise various shapes and patterns (see [0030], lines 3-4). Finally, providing a joint part comprising a plurality of the slits corresponds to a mere duplication of parts; and it has been held that a mere duplication of parts does not comprise patentable significance unless a new and unexpected result is produced by the duplication (see 2144.04 of MPEP). 
Regarding claim 9, Yagi in view of Fitterer et al. teaches the catheter of claim 8. Yagi does not, however, disclose that a first slit of the plurality of the slits is located at an opposite position of a position of a second slit of the plurality of the slits in a cross section view of the catheter shaft.
In the same field of endeavor, Fitterer et al. teaches the spine member (48) comprising three slits (46, see Figure 7 illustrating how spine member includes 3 slits) spaced equally apart from one another. Fitter et al. also teaches that the spine member may comprise even more slits (see [0084], lines 9-11 and [0085], lines 1-3 indicating how the spine member may, “have 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more reinforcement members 38” which create the slits of the spine members). Furthermore, Fitterer et al. teaches wherein a first slit of the plurality of the slits (46, see Fig. 7 showing 3 slits) is located at an opposite position of a position of a second slit of the plurality of the slits (46) in a cross section view of the catheter (see Fig. 7 and note how a cross section view of Fig. 7, similar to the cross section view of “spine member 40” shown in Fig. 4, would illustrate that for any first slit there is a portion of the first slit which overlaps with a portion of a second slit at an opposite position of the cross-section).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of the slits of Yagi in view of Fitterer et al. such that a first slit of the plurality of slits is located at an opposite position of a position of a second slit of the plurality of slits in a cross section of the catheter shaft as further taught by Fitterer et al.  Such a modification corresponds to a design which was already well known in the prior art prior to the effective filing date of the claimed invention. Additionally, Yagi teaches that the slit may comprise various shapes and patterns (see [0030], lines 3-4).
Regarding claim 16, Yagi discloses the catheter according to claim 15. Yagi does not, however, disclose wherein the deformable portion increases in width toward the boundary.
In the same field of endeavor, Fitterer et al. teaches a catheter (“introducer 10” of Fig. 1) comprising a spine member (“spine member 48” of Fig. 7, see [0056], lines 1-7 indicating how catheter 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable portion of Yagi such that the width of the deformable portion increased toward the boundary as taught by Fitterer et al. Yagi teaches that the deformable portion may comprise various shapes and patterns (see [0030], lines 3-4). Furthermore, such a modification would be advantageous because it provides variable levels of reinforcement towards the boundary (see [0085], lines 1-6). 
Regarding claim 18, Yagi discloses the catheter according to claim 1. Yagi does not, however, disclose wherein the joint part has a plurality of the deformable portions.
In the same field of endeavor, Fitterer et al. teaches a catheter (“introducer 10” of Fig. 1) comprising a spine member (“spine member 48” of Fig. 7, see [0056], lines 1-7 indicating how catheter comprises a spine member and see [0085], lines 1-3 indicating how “spine member 48” of Fig. 7 may be used in catheter) wherein the spine member (48) is formed integrally with a tubular wall of an outer sheath (“outer sheath 30” of Fig. 1) such that the two components form a unitary member (see [0062], lines 1-7). Fitterer et al. further teaches wherein the spine member (48) comprises a deformable portion (portion of spine member which is adjacent to “openings 46” of Fig. 7) which comprises a notch (“openings 46” of Fig. 7, see Fig. 7 illustrating how slit extends through a wall of the spine member and therefore corresponds to a notch). Fitterer et al. further teaches wherein the spine member (48) comprises a plurality of the deformable portions (see Fig. 7 illustrating the spine member having a plurality of “openings 46” and, therefore, a plurality of deformable portions). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint part of Yagi such that the joint part comprises a plurality of the deformable portions as taught by Fitterer et al. Such a modification corresponds to a design which was already well known in the prior art prior to the effective filing date of the claimed invention. Additionally, Yagi teaches that the deformable portion may comprise various shapes and patterns (see [0030], lines 3-4). Finally, providing a joint part comprising a plurality of the deformable portions corresponds to a mere duplication of parts; and it has been held that a mere duplication of parts does not comprise patentable significance unless a new and unexpected result is produced by the duplication (see 2144.04 of MPEP). 
Regarding claim 19, Yagi in view of Fitterer et al. teaches the catheter of claim 18. Yagi does not, however, disclose that a first portion of the plurality of deformable portions is located at an opposite 
In the same field of endeavor, Fitterer et al. teaches the spine member (48) comprising three deformable portions (portion of spine member which is adjacent to “openings 46” of Fig. 7, see Figure 7 illustrating how spine member includes 3 deformable portions) spaced equally apart from one another. Fitter et al. also teaches that the spine member may comprise even more deformable portions (see [0084], lines 9-11 and [0085], lines 1-3 indicating how the spine member may, “have 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more reinforcement members 38” which create the notches of the deformable portions). Furthermore, Fitterer et al. teaches wherein a first deformable portions of the plurality of the deformable portions (portion of spine member which is adjacent to “openings 46” of Fig. 7, see Fig. 7 showing 3 deformable portions) is located at an opposite position of a position of a second deformable portion of the plurality of the deformable portions (portion of spine member which is adjacent to “openings 46” of Fig. 7) in a cross section view of the catheter (see Fig. 7 and note how a cross section view of Fig. 7, similar to the cross section view of “spine member 40” shown in Fig. 4, would illustrate that for any first deformable portions there is a share of the first deformable portions which overlaps with a share of a second deformable portion at an opposite position of the cross-section).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of the deformable portions of Yagi in view of Fitterer et al. such that a first deformable portion of the plurality of deformable portions is located at an opposite position of a position of a second deformable portion of the plurality of deformable portions in a cross section of the catheter shaft as further taught by Fitterer et al.  Such a modification corresponds to a design which was already well known in the prior art prior to the effective filing date of the claimed invention. Additionally, Yagi teaches that the slit may comprise various shapes and patterns (see [0030], lines 3-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                 

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783